Citation Nr: 1011983	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to May 7, 2007 for the 
award of special monthly pension (SMP) based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of whether an April 2006 RO decision contains clear 
and unmistakable error has been raised by the Veteran in a 
May 2006 statement, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision issued on April 11, 2006, and 
of which the Veteran was notified on April 22, 2006, SMP 
based on regular aid and attendance or on account of being 
housebound was denied.

2.  On May 7, 2007, VA received the Veteran's reopened claim 
of entitlement to SMP based on the need for regular aid and 
attendance. 

3.  Prior to May 7, 2007, the evidence of record does not 
show that the Veteran was a patient in a nursing home or, 
helpless or blind, or so nearly so helpless or blind as to 
need or require the regular aid and attendance of another 
person.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied SMP based on 
regular aid and attendance or on account of being housebound 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  The criteria for an effective date prior to May 7, 2007, 
for the award of SMP based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 3.352, 
3.400, 3.401 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) on the 
claim for VA benefits.  

The Board observes that a claim for an earlier effective date 
for the award of SMP based on aid and attendance is a 
downstream issue from the original grant of such benefit.  
See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel has held that no VCAA notice is required for 
such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that where 
a claim has been substantiated after enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the 
downstream elements").  In this case, the Veteran's SMP claim 
was granted and an effective date was assigned in the May 
2007 rating decision on appeal.  As such, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board however 
points out that the Veteran was sent letters in May 2007, 
July 2007, and February 2009 explaining the law as it 
pertains to effective dates.

The Board also notes that all identified and pertinent 
records have been obtained and considered.  Thus, the Board 
finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.


II.  Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. 
§ 3.400.  Additionally, 38 C.F.R. § 3.401 provides a specific 
rule governing the effective date of an award of aid and 
attendance benefits.  That regulation specifies that the 
effective date for an award of special monthly pension for 
aid and attendance is limited to the date of receipt of the 
claim or the date entitlement arose, whichever is later.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for pension has been 
allowed, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of an informal claim for 
increased benefits, provided that a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 
C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Where an otherwise eligible Veteran is in need of regular aid 
and attendance or is permanently housebound, an increased 
rate of pension is payable.  38 U.S.C.A. 
§ 1521(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home or, (2) 
helpless or blind, or so nearly so helpless or blind as to 
need or require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b).

A Veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable, frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. 
§ 3.352(a).

In an April 11, 2006, rating decision, which was mailed to 
the Veteran on April 22, 2006, the San Juan RO denied SMP 
based on regular aid and attendance or on account of being 
housebound.  The Veteran was informed of his appellate rights 
and did not appeal this April 2006 denial.  Therefore, such 
rating decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).   

Thereafter, on May 7, 2007, VA received the Veteran's 
reopened claim of entitlement to SMP based on the regular aid 
and attendance.  In this regard, the Board observes that, 
while there are VA treatment records dated prior to May 7, 
2007, contained in the claims file, the Board has not 
construed these outpatient records as claims under 38 C.F.R. 
§ 3.157(b)(1) because, while they are relevant to the 
Veteran's current medical condition, they do not demonstrate 
the need for regular aid and attendance.  Therefore, the 
Board finds that such fail to identify the benefit sought, 
namely SMP based on regular aid and attendance, and, 
consequently, do not meet the requirements to be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  Moreover, even 
assuming that such VA treatment records are informal claims, 
the Veteran would still not be entitled to an effective date 
prior to May 7, 2007, as the evidence does not show that he 
was in need of regular aid and attendance prior to such date, 
which is the date the RO was informed that the Veteran was 
bedridden and now required oxygen, and the earliest date on 
which the evidence shows that the Veteran was bedridden and 
required oxygen.

The Veteran has argued that the effective date for the grant 
of entitlement to special monthly pension based on the need 
for aid and attendance should date back to 1998, the date of 
the Veteran's first heart surgery.  However, as noted above, 
the RO's decision became final when the Veteran failed to 
initiate a claim to the Board within 1 year of the prior 
April 2006 denial.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302(b), 20.1103.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the 
laws administered by the Secretary").  The Veteran did not 
submit any communication indicating an intent to apply for 
pension benefits that may be considered an informal claim 
between the prior April 2006 denial, and the May 7, 2007 
claim.  Therefore, the effective date of the award may be no 
earlier then the date of the receipt of the new claim, which 
in this case is May 7, 2007.     

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than May 7, 2007; 
there is no doubt to be resolved; and an earlier effective 
date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 
57-58.


ORDER

Entitlement to an effective date prior to May 7, 2007 for the 
award of special monthly pension (SMP) based on the need for 
regular aid and attendance is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


